USCA11 Case: 20-11372      Date Filed: 02/08/2021   Page: 1 of 11



                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 20-11372
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 6:18-cv-01376-GAP-DCI

TITUS DIXON,
an individual ,

                                                               Plaintiff-Appellant,

                                       versus

ROBERT E. HANSELL,
as former Sheriff of Osceola County,

                                                                        Defendant,


RUSS GIBSON,
as Sheriff of Osceola County,

                                                              Defendant-Appellee.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                (February 8, 2021)
         USCA11 Case: 20-11372       Date Filed: 02/08/2021    Page: 2 of 11



Before JORDAN, ROSENBAUM, and GRANT, Circuit Judges.

PER CURIAM:

      The Osceola County, Florida, Sheriff’s Office (“OCSO”), terminated Deputy

Sheriff Titus Dixon’s employment in 2014 after learning that he had been indicted

on three felony charges related to tax fraud. Dixon, who was ultimately acquitted of

all charges, sued Sheriff Russell Gibson in his official capacity under 42 U.S.C.

§ 1983, alleging that his termination violated due process and was racially

discriminatory. The district court granted summary judgment in favor of Gibson,

finding that the sheriff was not the final decisionmaker as to Dixon’s termination.

Dixon now appeals. After careful review, we affirm.

                                          I.

      We review the district court’s grant of summary judgment de novo,

“considering the facts and drawing all reasonable inferences in the light most

favorable to the non-moving party.” Melton v. Abston, 841 F.3d 1207, 1219 (11th

Cir. 2016). “Summary judgment is appropriate ‘if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.’” Id. (quoting Fed. R. Civ. P. 56(a)). Mere speculation is insufficient

to withstand summary judgment. See Cordoba v. Dillard’s, Inc., 419 F.3d 1169,

1181 (11th Cir. 2005).




                                          2
         USCA11 Case: 20-11372        Date Filed: 02/08/2021   Page: 3 of 11



                                          II.

      The relevant facts, in the light most favorable to Dixon, are as follows. Dixon

worked for OCSO as a deputy sheriff for nine years prior to his termination. In that

time, his performance reviews were positive and his superiors encouraged him to

apply for promotion.

      In November 2013, the Internal Revenue Service (“IRS”) advised the OCSO

that Dixon was under criminal investigation and requested that OCSO provide it

with records concerning his use of law-enforcement databases. Dixon became aware

of the investigation in December 2013, when two IRS agents questioned him for

approximately two hours at the sheriff’s office. After that interview, the OCSO

notified him that it was opening an internal-affairs investigation regarding the IRS

allegations and that he would be placed on paid administrative leave.

      In March 2014, OCSO opened a separate internal-affairs investigation after

Dixon failed to appear at a court proceeding relating to a traffic citation that he had

issued. In May 2014, after that investigation was complete, Dixon received a Notice

of Disciplinary Action (“NDA”). The form included a statement acknowledging

“the right to appeal the disciplinary action pursuant to Sheriff’s Office written

directives.” Dixon indicated that he wished to appeal the severity of the discipline

and signed the NDA.




                                          3
           USCA11 Case: 20-11372         Date Filed: 02/08/2021      Page: 4 of 11



       In September 2014, a federal grand jury returned an indictment charging

Dixon with conspiracy to commit wire fraud, theft of government funds, and

aggravated identity theft. The indictment alleged that Dixon had misused his

position as a law-enforcement officer to further a tax-fraud scheme.

       On September 19, 2014, Dixon was ordered to appear at the sheriff’s office

and was given an internal investigation notification form, which he signed. He was

then orally informed that he was being terminated but was not presented with an

NDA.1 Immediately after his termination, he was arrested. Ultimately, a jury

acquitted him of all charges.

                                             III.

       In 2018, Dixon filed an amended complaint under 42 U.S.C. § 1983 against

Gibson in his official capacity bringing two claims related to his termination. First,

he claimed that his termination was racially discriminatory, in violation of 42 U.S.C.

§ 1981. Second, he claimed that the OCSO deprived him of procedural due process,

in violation of the Fourteenth Amendment.

       Gibson moved to dismiss Dixon’s complaint under Rule 12(b)(6), Fed. R. Civ.

P., arguing that he could not be liable in his official capacity for Dixon’s injuries

because, as a matter of Florida law, the OCSO Sheriff is not the final policymaker


       1
         The OCSO officials who informed Dixon of his termination testified that he did receive
an NDA but refused to sign it. As the district court did, for purposes of summary judgment, we
resolve this dispute in favor of Dixon and assume that he did not receive one.
                                              4
         USCA11 Case: 20-11372        Date Filed: 02/08/2021   Page: 5 of 11



for termination decisions. The district court agreed that, under Florida law, a career-

service appeals board (“CSAB”) has the authority to overrule or modify the sheriff’s

adverse employment decisions. However, it denied Gibson’s motion to dismiss

because Dixon could succeed if he could prove his allegations that CSAB review

was not meaningful or that the OCSO did not provide him notice of his ability to

appeal his termination to the CSAB.

      After discovery, Gibson moved for summary judgment, arguing that Dixon

had not provided evidence creating a genuine issue of material fact as to either issue

identified by the district court in its prior order. Accordingly, he argued, Dixon had

failed to prove that the sheriff was a final policymaker regarding his termination.

      In support of his motion for summary judgment, Gibson attached, among

other evidence, copies of several CSAB decisions in which the reviewing board

voted to overrule or modify the sheriff’s disciplinary action on appeal.

      In response, Dixon argued that he had shown that he was not aware of his

appellate rights because the OCSO did not provide him with an NDA when he was

terminated. In addition, he argued that he had provided facts sufficient to prove that

the CSAB consistently “rubber stamped” the Sheriff’s employment decisions. He

referred the court to two unsworn declarations provided by Florida police officers

who stated that they had served on CSAB panels and had voted to reverse the




                                          5
         USCA11 Case: 20-11372       Date Filed: 02/08/2021    Page: 6 of 11



terminations in the cases before them, but the other panel members had voted to

uphold the terminations.

      The district court granted summary judgment in favor of Gibson, concluding

that Dixon had not met his burden to show that Gibson was a final policymaker

regarding his termination. This appeal followed.

                                         IV.

      A suit against a municipal officer in his official capacity is effectively a suit

against the government entity that the officer represents. Cook ex rel. Estate of

Tessier v. Sheriff of Monroe Cty., Fla., 402 F.3d 1092, 1115 (11th Cir. 2005).

However, a government entity cannot be liable under § 1983 under the doctrine of

respondeat superior. Scala v. City of Winter Park, 116 F.3d 1396, 1399 (11th Cir.

1997). Rather, § 1983 provides a cause of action against a government entity if

“action pursuant to official municipal policy of some nature caused a constitutional

tort.” Monell v. N.Y.C. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978).

      In the employment context, municipal liability may arise under § 1983 when

the official who made the termination decision is a “final policymaker.” Scala, 116

F.3d at 1399. An official does not have final policymaking authority over a

particular subject matter when that official’s decisions are “subject to meaningful

administrative review.” Id. at 1401. Generally, the existence of a reviewing body

with the power to reverse or amend the decision of the employer suffices to find that


                                          6
         USCA11 Case: 20-11372        Date Filed: 02/08/2021   Page: 7 of 11



an official is not a final policymaker.        See id. at 1402-03; Morro v. City of

Birmingham, 117 F.3d 508, 514 (11th Cir. 1997).

      A plaintiff may refute an assertion that an official is not a final policymaker

by demonstrating that the reviewing body’s administrative review is not meaningful.

Scala, 116 F.3d at 1401. To succeed, the plaintiff must show that the reviewing

body has defective procedures, merely “rubber stamps” the official’s decision, or

ratifies the official’s decision and improper motive. Quinn v. Monroe Cty., 330 F.3d

1320, 1326 (11th Cir. 2003).

      Florida law provides an appeal process for OCSO career-service employees

“arising from disciplinary actions brought under the sheriff’s rules, procedures, or

polices which result in dismissal, suspension, demotion, or reduction in pay.” See

2000 Fla. Laws, Ch. 2000-388 §§ 1(1), 3(1), 4. Deputy sheriffs are career-service

employees. Id. § 1(2)(a)(3). The CSAB “shall, by majority vote, dispose of the

appeal by making findings of fact and issuing a written decision to the sheriff and

the [employee].” Id. § 4(3)(a). The CSAB’s decision shall either sustain or not

sustain the employee’s discipline and may modify any disciplinary action that was

the subject of the appeal. See id. §§ 4(3)(b)-(c).

      A publicly available statute may be sufficient to provide notice of a right to a

hearing because individuals are presumptively charged with knowledge of such a

statute. Grayden v. Rhodes, 345 F.3d 1225, 1239 (11th Cir. 2003).


                                           7
          USCA11 Case: 20-11372       Date Filed: 02/08/2021    Page: 8 of 11



                                          V.

      On appeal, Dixon argues that the district court erred in granting summary

judgment in favor of Gibson because he provided enough evidence to create a

material dispute as to whether he had a meaningful opportunity for review of the

termination decision. In particular, he argues that he met his burden to show that he

was not aware of his opportunity to appeal the termination decision and that, even if

he had notice of his ability to appeal, the administrative review would not have been

meaningful because the CSAB is merely a “rubber stamp” of OCSO disciplinary

decisions.     We disagree and conclude that the district court correctly granted

summary judgment because Gibson was not a final policymaker regarding Dixon’s

termination.

      First, there was no genuine issue of material fact as to whether Dixon was

aware of his right to appeal his termination. Dixon argues that, when it assumed his

version of the facts surrounding his termination was the correct version—

specifically, that he was not presented with an NDA—the district court also took it

as true that he did not receive notice of his appeal rights. But that he did not receive

an NDA shows only that he did not receive notice of his appeal rights on the

particular day that he was terminated. Dixon does not argue or provide authority

showing that an NDA must be given to an OCSO employee before he may appeal




                                           8
          USCA11 Case: 20-11372        Date Filed: 02/08/2021   Page: 9 of 11



an adverse employment action. And the record demonstrates that he was on notice

of his appeal rights before the day of his termination.

      In May 2014, four months before his termination, Dixon signed an NDA

acknowledging his awareness of his right to appeal disciplinary actions against him.

Although that NDA was not related to his instant termination, it demonstrated that

Dixon knew of the appeal policy. Moreover, because the OCSO’s appeal process is

codified under Florida law, Dixon had statutory notice of the process’s existence and

of how it operates. See Grayden, 345 F.3d at 1239.

      Dixon argues that it was error for the district court to find the law to provide

sufficient notice, as “there is no presumption that all of the citizens actually know

all of the law all of the time.” Grayden, 345 F.3d at 1243. He contends that he did

not have time, within the statutory appeal window—part of which he spent being

processed after arrest—to familiarize himself with the appeal process. But Florida

law is specific to career-service officers of the OCSO. See 2000 Fla. Laws, Ch.

2000-388 §§ 1(1). Dixon, who had been a deputy sheriff at OCSO for nine years

before his termination, did not need to “achieve[] a state of legal omniscience” to

have statutory notice of the appeal procedures. See id.; see also Atkins v. Parker,

472 U.S. 115, 130-31 (1985) (“The entire structure of our democratic government

rests on the premise that the individual citizen is capable of informing himself about

the particular policies that affect his destiny.”).


                                            9
         USCA11 Case: 20-11372       Date Filed: 02/08/2021   Page: 10 of 11



      Second, Dixon failed to provide sufficient evidence to create a genuine dispute

of fact regarding whether the CSAB provided employees with meaningful

administrative review or whether it served as a “rubber stamp” to the sheriff’s

decisions. Dixon presented unsworn declarations of two officers who merely

attested to the fact that when they served on a CSAB, their votes to overturn the

sheriff’s disciplinary decision were outvoted by the majority of the members on the

board. Dixon argues that the district court erred by judging the credibility of his

witnesses, but the declarations offered no probative evidence at all, regardless of

credibility. See Evers v. Gen. Motors Corp., 770 F.2d 984, 986 (11th Cir. 1985)

(“[C]onclusory allegations without specific supporting facts have no probative

value.”). The only inference that can be drawn from these declarations is that

officers sitting on a CSAB sometimes get outvoted. The declarations offer only

speculation as to the nature of CSAB review in general and do not provide any

evidence that the CSAB was defective, rigged, or used to ratify an improper motive.

See Cordoba, 419 F.3d at 1181; Quinn, 330 F.3d at 1326. This is especially true

when viewing the declarations in light of the records that Gibson provided showing

several instances in which the CSAB had, in fact, overruled the sheriff’s disciplinary

actions. The district court correctly found that Dixon failed to provide sufficient

evidence to create a genuine dispute of fact as to whether the CSAB’s administrative

review would have been meaningful in his case. See Quinn, 330 F.3d at 1326.


                                         10
        USCA11 Case: 20-11372      Date Filed: 02/08/2021   Page: 11 of 11



                                       VI.

      For these reasons, Dixon failed to meet his burden to show that Gibson was

the final policymaker regarding his termination and, therefore, failed to show that

Gibson could be held liable in his official capacity under § 1983. Accordingly, we

affirm the district court’s grant of summary judgment in favor of Gibson.

      AFFIRMED.




                                        11